Case 1:21-cv-00280-MAD-CFH Document1 Filed 03/11/21 Page 1of4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. DISTRICT LED. NY,
UNITED STATES DISTRICT COURT MAR 11 2021
NORTHERN DISTRICT OF NEW YORK
AT O'CLOCK
) ) John M. Domurad, Clerk - Albany
"Jo Ww Plaintiff(s) ) Civil Case No.: }: 21 Cv Oo
“ert
) Cmas/cer)
VS. ) CIVIL
he ; ) RIGHTS
Crs ) COMPLAINT
aonhu.Ame— Defendant(s) ) PURSUANT TO
42 U.S.C. § 1983
Plaintiff(s) demand(s) a trial by: JURY X, COURT (Select only one).
Plaintiff(s) in the above-captioned action, allege(s) as follows:
JURISDICTION
1. This is a civil action seeking relief and/or damages to defend and protect the rights

guaranteed by the Constitution of the United States. This action is brought pursuant to 42
U.S.C. § 1983. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,
1343(3) and (4) and 2201.
PARTIES
2. Plaintiff Jon Ae Foie er se, H'
Address: “S28 ar, fe-

Alize Noe I2ZZ0e

 

Additional Plaintiffs may be added on a separate sheet of paper.

3, a. Defendant:

 

Official Position:

 

Address:

 

 

 
Case 1:21-cv-00280-MAD-CFH Document1 Filed 03/11/21 Page 2 of 4

b. Defendant: Crs on bctpnn—
Official Position: Aone as Secs ad

Address:

 

 

 

c. Defendant:

 

Official Position:

 

Address:

 

 

 

Additional Defendants may be added on a separate sheet of paper.

4, FACTS

Set forth the facts of your case which substantiate your claim of violation of your civil
and/or Constitutional rights. List the events in the order they happened, naming defendants
involved, dates and places.

Note: You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint. (You may use additional sheets as necessary).

 

 
Case 1:21-cv-00280-MAD-CFH Document1 Filed 03/11/21 Page 3 of 4

3s CAUSES OF ACTION

Note: You must clearly state each cause of action you assert in this lawsuit.

FIRST CAUSE OF ACTION

- ts mm ' ee

 

 

 

 

SECOND CAUSE OF ACTION

Te ednmredre|s LWoerce,s ert The Jap rlemen. ge

 

 

 

 

THIRD CAUSE OF ACTION

Am ni—e tee bw f- ree Wes

 

 

 

 
Case 1:21-cv-00280-MAD-CFH Document1 Filed 03/11/21 Page 4 of 4

6. PRAYER FOR RELIEF

WHEREFORE, plaintiff(s) request(s) that this Court grant the following relief:

en ee re ee ee Sateen OU np
ace tml La (2.

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

DATED: “S/i t/24

 

 

<= of Plaintiff(s)

(all Plaintiffs must sign)

02/2010
